Citation Nr: 1623430	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-49 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for amnestic and cognitive disorder due to head trauma with headaches (previously rated as headaches due to head trauma).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In its February 2016 rating decision, the RO increased the rating for the Veteran's service-connected amnestic and cognitive disorder due to head trauma with headaches to 40 percent, effective March 31, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  In the May 2016 Informal Hearing Presentation, the Veteran's representative stated that his service-connected disabilities, including amnestic and cognitive disorder due to head trauma with headaches, prevent him from obtaining gainful employment.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

In the May 2016 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's service-connected amnestic and cognitive disorder due to head trauma with headaches has worsened since his last VA examination in July 2012.  Accordingly, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his service-connected amnestic and cognitive disorder due to head trauma with headaches.

Finally, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2015); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  In the May 2016 Informal Hearing Presentation, the Veteran's representative stated that his service-connected disabilities, including amnestic and cognitive disorder due to head trauma with headaches, prevent him from obtaining gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, assist the Veteran in updating his private treatment records since January 2012.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected amnestic and cognitive disorder due to head trauma with headaches.  All appropriate testing should be conducted, including the traumatic brain injury (TBI) rating template.  The VA examiner is asked to provide an opinion regarding the functional impact that the Veteran's service-connected amnestic and cognitive disorder due to head trauma with headaches has on his occupational performance.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

